Richardson, Cb. J.,
delivered the opinion of the court:
The claims in this case are for stores and supplies alleged to have been taken from the claimant by the military forces of the United States for their use during the late war of the rebellion, part in Shelby County, Tennessee, and part in De Soto County, Mississippi, and were transmitted to this court, December 22, 1884, by the Committee on War Claims of the House of Representatives, under the provisions of the Bowman Act (22 Stat. L., 485).
The ease was submitted to the court upon the evidence by Gilbert Moyers, esq., for the claimant, and by the Attorney-General, through Lewis Cochran, esq., assistant, April 29,1886.
Upon the evidence the court finds that said claims were never presented to the Southern Claims Commission nor to the Quartern: aster-Genéral. They were therefore forever barred by the Act of March 3, 1873, chapter 236, section 2 (17 Stat. L., 577), and the Act of March 3, 1879, chapter 278, section 3 (1 Supp. Rev. Stat., 481, and 20 Stat. L., 650), and by the third section of the Bowman Act are excluded from the jurisdiction of this court.
The petition is therefore dismissed for want of jurisdiction. The clerk of. the court will certify a copy of this finding to the Committee on War Claims of the House of Representatives.